Citation Nr: 0922172	
Decision Date: 06/12/09    Archive Date: 06/17/09

DOCKET NO.  07-21 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant, spouse, and friend


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel




INTRODUCTION

The Veteran served on active duty from June 1967 to November 
1968.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision entered in August 2006 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York, denying the veteran's claim for 
service connection for PTSD.  

Pursuant to his request, the Veteran was afforded a hearing 
before the Board, sitting at the RO, in December 2008, a 
transcript of which is of record.  At such hearing and 
subsequently, additional documentary evidence was submitted 
for inclusion in the claims folder and on each occasion the 
evidence was accompanied by a waiver for its initial review 
by the RO.  

This appeal is REMANDED to the RO via the VA's Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the appellant if further action is required on his part.


REMAND

The Veteran seeks remand of his appeal so that a more 
meaningful search maybe undertaken of the ship logs for the 
U.S.S Leary for November and December 1967 in an effort to 
verify his claimed stressor leading to the onset of PTSD.  
That stressor is noted to entail an incident occurring aboard 
ship in November 1967, when during general quarters he was 
serving as an ammo handler in a gun mount in which a gunner 
was firing upon the land-based enemy, and fire was being 
returned by the enemy which hit the ship's forward gun mount.  
Notice is taken that the RO in its development of the 
veteran's claim contacted the National Archives and Records 
Administration (NARA) and requested a review of the ship's 
deck logs.  In response, NARA reported in May 2007 that the 
deck log from November 1969 indicated that the forward gun 
mount never took a hit.  Given that the claimed incident 
occurred in November 1967, not November 1969, it is 
reasonable to request that a further search of the deck logs 
for November 1969 be undertaken, to include obtaining 
pertinent portions of such logs for review.  

The November 1967 incident was described by the Veteran at 
his December 2008 hearing as involving shrapnel hits to the 
ship from exploding shells, with no person actually 
sustaining serious injury.  He also alleged that his firing 
of the guns and the receiving of fire from the enemy was for 
him traumatic.  In his PTSD questionnaire of March 2006, he 
reported being nervous about where the shells he was firing 
were landing and worrying whether the intended target or 
innocents were struck.  In subsequently filed accounts of his 
stressors, he reported that in December 1967 he continued to 
shell the shoreline in an attempt to knock out enemy 
positions.  In treatment records compiled by VA medical 
professionals in May and June 2006, the November 1967 
incident was reported to result in injuries to sailors aboard 
the U.S.S. Leary and his destroyer being hit with a missile, 
respectively.  

There is also some confusion about the veteran's service 
dates.  A separation document compiled by the service 
department indicates a period of active duty occurred from 
June 1967 to November 1968, which was preceded by a period of 
other than active duty lasting one year, six months, and 
twenty-four days.  The Veteran has testified, and otherwise 
reported in his VA compensation application, that he 
continued to serve on active duty until 1971.  This requires 
clarification on remand.  

Notice is taken that, as for combat participation, receiving 
enemy fire may constitute participation in combat.  Sizemore 
v. Principi, 18 Vet. App. 264 (2004).  A determination that a 
service person engaged in combat with the enemy may be 
supported by any evidence which is probative of that fact, 
and there is no specific limitation of the type or form of 
evidence that may be used to support such a finding.  
VAOPGCPREC 12-99 (1999).  The Board also highlights the 
Court's holding that, with respect to a veterans' claim that 
he was subjected to weaponry fire in a combat zone, it is 
sufficient for the veteran to have been in proximity to the 
event, with the verification of every detail of involvement 
not being necessary.  See Pentecost v. Principi, 16 Vet. App. 
124 (2002) (citing Suozzi v. Brown, 10 Vet. App. 307 (1997).

Lastly, it is evident that the Veteran to date has not been 
afforded a VA psychiatric examination to confirm the 
diagnosis of PTSD and linkage between current symptoms and an 
in-service stressor.  Such an examination is warranted if any 
of the alleged in-service stressors are verified.   

A diagnosis of PTSD must be established in accordance with 38 
C.F.R. § 4.125(a), which simply mandates that, for VA 
purposes, all mental disorder diagnoses must conform to the 
fourth edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM- 
IV).  38 C.F.R. § 3.304(f).  The United States Court of 
Appeals for Veterans Claims (Court) has taken judicial notice 
of the mental health profession's adoption of the DSM-IV as 
well as its more liberalizing standards to establish a 
diagnosis of PTSD.  The Court acknowledged the change from an 
objective "would evoke...in almost anyone" standard in 
assessing whether a stressor is sufficient to trigger PTSD to 
a subjective standard (e.g., whether a person's exposure to a 
traumatic event and response involved intense fear, 
helplessness, or horror).  Thus, as noted by the Court, a 
more susceptible person could have PTSD under the DSM-IV 
criteria given his or her exposure to a traumatic event that 
would not necessarily have the same effect on "almost 
everyone."  Cohen v. Brown, 10 Vet. App. 128, 140-41 (1997).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a claim of 
entitlement to service connection for PTSD will vary 
depending on whether or not the veteran was "engaged in 
combat with the enemy."  Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  Where it is determined, through recognized military 
citations or other supportive evidence, that the veteran was 
engaged in combat with the enemy and the claimed stressors 
are related to such combat, the veteran's lay testimony 
regarding claimed stressors must be accepted as conclusive as 
to their actual occurrence and no further development for 
corroborative evidence will be required, provided that the 
veteran's testimony is found to be "satisfactory," i.e., 
credible, and "consistent with the circumstances, conditions, 
or hardships of such service."  Id.  If, however, it is 
determined that the veteran did not engage in combat, then 
his lay testimony, by itself, is insufficient to establish 
the alleged stressor(s).  Instead the record must contain 
service records or other independent credible evidence to 
corroborate the veteran's account of in-service stressors.  
Dizolgio v. Brown, 9 Vet. App. 163, 166 (1996).

Accordingly, this case is REMANDED for the following actions:

1.  Undertake those efforts necessary to 
ensure compliance with the VA's duties to 
notify and assist the appellant, 
consistent with the provisions of 38 
U.S.C.A. §§ 5103, 5103A and 38 C.F.R. 
§ 3.159, to include notifying him of the 
information and evidence still needed to 
substantiate his claim for service 
connection for PTSD.   

2.  Obtain verification from the National 
Personnel Records Center and/or service 
department regarding the dates of all 
periods of active duty served by the 
Veteran, including but not limited to any 
period served following his November 1968 
discharge from the Navy.  

3.  Obtain from NARA copies of the ship 
or deck logs of the U.S.S. Leary for the 
months of November and December 1967 
relating to its encounter with the enemy, 
including initiating and receiving 
weapons fire and resulting personal 
injury and property damage to the vessel.  
Once obtained, the copies of the logs 
should be made a part of the claims 
folder.  

4.  The appellant and his representative 
should also be contacted in writing by 
separate letter and afforded one last 
opportunity to provide any additional 
information regarding the who, what, 
when, where, and how, with as much 
specificity as possible, as to (a) each 
of his claimed in-service engagements in 
combat with the enemy and (b) those 
claimed in-service stressors leading to 
the onset of his PTSD.  An appropriate 
period of time should then be permitted 
for a response.

5.  Thereafter, and regardless of whether 
or not the appellant responds to the 
request set forth in preceding paragraph 
Number 4, the AMC/RO should enter a 
formal determination, following any 
development deemed necessary, as to 
whether the appellant engaged in combat 
with the enemy during his period(s) of 
active duty, based on all of the evidence 
of record.  This determination should be 
deferred or reconsidered, as needed, in 
the event that further development as 
sought below uncovers additional, 
pertinent facts.  Once a determination is 
entered, notice to the appellant of the 
decision made and affording him a 
reasonable period to respond should 
follow.

6.  Thereafter, the AMC/RO should prepare 
a written summary of all the stressors 
claimed by the appellant to have led to 
the onset of his PTSD using any and all 
information regarding his claimed 
stressor(s).  This summary, along with a 
copy of the Department of Defense Form 
214, his service personnel records, and 
all associated documents must then be 
sent to the U.S. Army and Joint Services 
Records Research Center (USAJSRRC), with 
a request that attempts be made to 
corroborate the alleged stressor(s).  If 
additional information from the appellant 
is found by the USAJSRRC to be needed to 
conduct meaningful research, such 
information must be sought by the AMC/RO 
from the appellant.  If he does not then 
respond, no further input from the 
USAJSRRC need be sought.

7.  Following receipt of any additional 
report from the USAJSRRC, as well as the 
completion of any additional development 
requested above or suggested by such 
organization, there must be prepared by 
the RO/AMC a written report detailing the 
nature of any in-service stressful 
event(s), verified by the ships logs, 
USAJSRRC, or by means of the veteran's 
involvement in combat.  If no stressor is 
verified, that should be so stated in 
such report.

8.  If and only if the RO/AMC determines 
that the appellant engaged in combat with 
the enemy and his stressor is combat-
related, or verifies the appellant's 
involvement in one or more of the claimed 
in-service stressors, he should be 
afforded a VA psychiatric examination to 
determine if he meets the diagnostic 
criteria for PTSD and, if so, whether 
such is linked to any verified in-service 
stressor.  The RO/AMC should inform the 
psychiatrist of the verified in-service 
stressor(s) and forward the claims folder 
to that psychiatrist for his/her review.  
The psychiatric examiner should then 
undertake a review of the appellant's 
history and current complaints, as well 
as a comprehensive mental status 
evaluation and any tests deemed as 
necessary.

The examiner should then offer an opinion 
addressing the following questions:

a)  Does the appellant meet the 
diagnostic criteria for PTSD, as defined 
by the American Psychiatric Association's 
Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994)?

b)  If the answer to (a) is in the 
affirmative, is it at least as likely as 
not (50 percent or greater degree of 
probability) that the appellant's PTSD is 
causally linked to any verified in-
service stressor(s)?

The clinician is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  More likely and as 
likely support the contended onset date 
or causal relationship; less likely 
weighs against the claim.

The psychiatrist is requested to answer 
the question posed with use of the as 
likely, more likely or less likely 
language.  The psychiatrist is also asked 
to provide a rationale used in 
formulating his or her opinion in the 
written report.

9.  Lastly, the AMC/RO should 
readjudicate the issue on appeal, 
considering all of the pertinent evidence 
and all governing legal authority.  If 
the benefit sought on appeal remains 
denied, the appellant and his 
representative should be provided with a 
supplemental statement of the case, which 
should contain notice of all relevant 
actions taken on the claims for benefits.  
An appropriate period of time should then 
be allowed for a response, before the 
record is returned to the Board for 
further review.

The appellant need take no action until otherwise notified.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the AMC/RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
The purpose of this remand is to obtain additional 
development.  No inference should be drawn regarding the 
final disposition of the claim in question as a result of 
this action.



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




